Citation Nr: 1432060	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-32 593	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for hypertension.





REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1978 to December 1982, with subsequent inactive service with the Air National Guard of Guam from December 1985 to December 1986 and then with the Air National Guard of California and the Air Force Reserves until he was medically disqualified in 1988.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of April 2009 and March 2012.

The Veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Member of the Board of Veterans' Appeals (Board).  Such a hearing was scheduled for June 2014.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  The last communications from the Veteran were his substantive appeal in March 2013 and a statement/appointment of representative in April 2013, and these documents showed a California address.  However beginning in December 2013, all correspondence from VA to the Veteran has been returned as undeliverable by the U.S. Post Office, with a notation that he had moved but not provided a forwarding address.  Notice of the hearing was also sent to this address.  At no time has the Veteran contacted VA and provided a new address.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus be adjudicated without further delay based upon all the evidence presently of record.

The Board has reviewed the Veteran's VA electronic files.


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for sinusitis and sleep apnea were denied by the RO in May 2008.  He did not appeal that decision to the Board, nor was any new and material evidence pertaining to these disabilities received within the following year.

2.  New evidence received after May 2008 relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for entitlement to service connection for sinusitis and sleep apnea.

3.  The evidence does not show sinusitis is related to service.

4.  The evidence does not show sleep apnea is related to service.

5.  The Veteran's hearing acuity was within normal limits several years after discharge from service and bilateral hearing loss is not otherwise related to service.

6.  The Veteran's blood pressure was within normal limits several years after discharge from service and hypertension is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The May 2008 denials of service connection for sinusitis and sleep apnea are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
 
2.  Evidence received since the May 2008 denials of service connection for sinusitis and sleep apnea is new and material; therefore these claims are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

6.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 4.104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the nervous system or hypertension becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions involving his claims for service connection for hearing loss and for hypertension in November 2007 and January 2012 letters to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This information was provided in a letter mailed to him in January 2012, prior to the initial adjudication of the claims to reopen.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The file currently contains copies of service treatment records from the Veteran's post-service National Guard tours, none of which involved active duty.  Two service records generated during the Veteran's active duty service time are available for review.  One record reflects a December 1979 normal X-ray study of the Veteran's thumb, and is therefore not relevant to the current appeal.  The second is described below.  Multiple requests were made for his Army medical records reflecting his active duty; however, the National Personnel Records Center has certified that they are unavailable.  In other words, the appropriate records custodian has indicated that the records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  The RO detailed its efforts to obtain his records in a May 2008 memorandum for the file.  The Veteran was advised of this fact in May 2008, and he has informed that he had no service treatment records in his possession either. 

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, as mentioned above, the bulk of the Veteran's service treatment records are missing.  The Board's analysis has been undertaken with this heightened duty in mind.  In particular, the Board will accept the Veteran's statements that he had symptoms of sinusitis during service and that he snored during service.

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Claims to reopen

Pursuant to 38 U.S.C.A. § 5108 , the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.  In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran's initial claims for service connection for sinusitis and sleep apnea were denied in May 2008 because service inception was not shown and no other connection to service was shown.  The veteran did not appeal this, nor submit new and material evidence, within one year of receiving notification of this denial and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, in support of his claim to reopen, the Veteran has submitted a November 2011 written statement from his wife in which she stated her recollection that he had been treated for sinus problems while he was on active duty in Germany, and that he self-treated sinus symptoms with over the counter medications for many years.  She indicated that he developed severe snoring and sleep apnea during his subsequent National Guard and reserve service.

This evidence is new to the record.  The Board deems that it is material to the appeal, as well.  The statement from the Veteran's wife tends to show sinusitis during service and potential continuity of symptomatology after service as to both sinusitis and sleep apnea.  They thus raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denials of service connection for sinusitis and sleep apnea.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.


De novo review

Because the RO has already developed and reviewed the Veteran's claims for service connection for sinusitis and sleep apnea on a de novo basis in the February 2013 statement of the case, the Board holds that it can decide the merits of the Veteran's reopened claims without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the bulk of the Veteran's service treatment records are unfortunately not available for review.  Of record is a December 1982 document entitled "Physical Data and Aptitude Test Scores upon Release from Active Duty."  This document lists the Veteran's aptitude test scores and also contains the following statement, "Your physical condition on 82-12-06 (date of separation) is such that you are considered physically qualified for separation or for reenlistment without reexamination, provided you reenlist within 6 months and state that you have not acquired new diseases or injuries during the interval period when not a member of the military service."   

What is available, however, are Air Force medical records generated in connection with his National Guard and Reserve Service.  These records contain some helpful information, as they reflect the Veteran's physical condition only several years after his discharge from active duty.  

The report of a November 1985 medical examination conducted pursuant to his enlistment in the Air National Guard reflects that his sinuses were normal upon clinical examination at that time.  His blood pressure was measured as 120/76.  He was noted to have mild hearing loss in the left ear, but no current hearing loss 

disability.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
20
20
15
15
20

A January 1986 record generated in Guam reflects that the Veteran was complaining of sneezing, runny nose, watery, itchy eyes & dyspnea associated with prolonged sneezing.  He was taking chlorpheniramine maleate (an antihistamine) and theophylline (a bronchodilator) without results.  A sinus X-ray series was interpreted as showing right ethmoid sinusitis.  The clinical assessment was of allergic rhinitis with no indication of reactive airway disease.  He was treated with an antibiotic and advised to stop smoking.  There is no further mention of sinusitis in these post-service records.

The report of an August 1988 medical board examination mostly pertains to the Veteran's shoulder problems, however, a section entitled "Past Medical History," contains these relevant statements:  "1) Long history of headaches, sinusitis, probable allergies (never desensitized) uses over counter medications primarily for relief," and "2) He has a history of elevated blood pressure."  Upon clinical examination, his blood pressure was measured as 151/84 sitting, 134/70 recumbent, and 130/80 standing.  Again, his sinuses were noted to be normal.  It was noted that allergic rhinitis had been diagnosed in January 1986, and that he experienced rhinitis symptoms "constantly in Guam, but rarely in US."  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
10
LEFT
10
10
5
10
15

An August 1988 medical history form contains the notation that the Veteran had not had a headache in one and a half years, since he left Guam, as they were related to sinus infections.  It also reflects the examiner's note that the Veteran had not been diagnosed with asthma himself, although the rest of his family had asthma.  On the medical history portion of the examination report which was completed by the Veteran himself, he indicated he had frequent or severe headaches, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in his chest, and high or low blood pressure.  

In her November 2011 statement, the Veteran's wife recalled that when he was stationed in Germany, the Veteran had "hypertension with an elevated blood pressure reading from the sinuses."  She also wrote that he had severe snoring, sleep apnea, and hearing loss during his National Guard and reserve service.

In a July 2012 statement, the Veteran wrote that he had attempted to go on sick call during basic training because he felt light headed on account of his sinuses, but he was told to "suck it up and be a soldier."  He stated this is the reason he did not seek medical attention for many of his complaints during service.  He noted that his wife had complained of his snoring for many years.  He also stated that he attempted to get medical care for lightheadedness, exhaustion and snoring when he was stationed in Germany, but was told that bed rest should take care of his problems.  

In July 2012, a nurse practitioner wrote to support the Veteran's claims.  She interpreted his history of snoring, daytime hypersomnolence, and nighttime awakenings as evidence that he was having sleep apnea during service.  She also noted that sleep apnea was not often diagnosed in the 1970s.  She then concluded that undiagnosed sleep apnea during service contributed to high blood pressure and other cardiovascular disease.

Analysis

Initially, it is important to point out that service connection for the diseases at issue can rest only upon the Veteran's active service.  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  8 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus service connection is only appropriate for residuals of injury which occurred while he was participating in active duty for training or inactive duty of any kind with the National Guard and reserves.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  The conditions here are clearly diseases and even if diagnosed during inactive service, are thus ineligible for service connection.  These conditions must be linked to his active service to warrant disability compensation.  

Essentially, the best available contemporaneous evidence of the Veteran's condition upon his discharge from active service in December 1982 is the Physical Data Form of that date.  Although it provides no details, it does indicate that at that time the veteran was considered physically qualified for reenlistment within six months without reexamination.  It is thus reasonable to assume that none of the disabilities at issue here was shown to a disabling extent in December 1982.  This alone does not preclude service connection for any of the disabilities at issue, because service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  However, this record does tend to indicate that none of these disabilities were present to a noticeable degree as of December 1982.


	Sinusitis

The Veteran's VA treatment records reflect he carries a current diagnosis of chronic sinusitis.  

The Veteran underwent a VA examination in August 2012 for sinusitis, which included computed tomography maxillofacial imaging, showing no evidence of active sinusitis.  Following a clinical examination and records review, the examiner rendered the following opinion:  

After reviewing the provided medical records from the veteran's files as well as letters provided by his wife and himself regarding his medical history, it is my opinion that the patient's diagnosis of sinusitis is not caused by or a result of the Veteran's active duty service which began in September 1978 and ended in December 1982.  He has a diagnosis of ethmoid sinusitis in his medical records from January 1986, but the record does not indicate it if is acute or chronic sinusitis.  With a single mention of sinusitis affecting one sinus, the record most likely is indicating an acute sinusitis.  Although the medical records indicates a diagnosis of chronic sinusitis in January 2007, a CT maxillofacial performed today shows no evidence of sinus disease to indicate that the patient continues to suffer from this diagnosis.

Upon review, the Board holds that service connection for sinusitis is not warranted.  There is no indication of sinusitis during the Veteran's period of active service.  Although it appears that he had some rhinitis symptoms during service, sinusitis is not shown.  The 1986 single episode of active sinus infection which is reflected in his reserve treatment records, was treated with antibiotics and appears to have been acute in nature, as interpreted by the VA examiner.  There is no further mention of sinusitis in the 1988 medical board examination report or otherwise, for many years afterwards.  

Thus, absent evidence of sinusitis during active duty and absent any sinusitis condition which is shown to be chronic in nature, at any time proximate to service, the Board holds that the preponderance of the evidence is against the Veteran's claim and the appeal must be denied.

	Sleep apnea

The earliest diagnosis of sleep apnea contained in the evidence of record is in January 1998, when it is listed as a discharge diagnosis following hospitalization for angina.  A March 2000 hospital report reflects that the Veteran had a CPAP machine at home. 

In June 2012, a physician who described herself as "a compensation and pension physician," wrote a letter on the Veteran's behalf in which she opined that it is just as likely as not that the Veteran's sleep apnea was incurred while he was in the military.  In support of her opinion, she noted that he had had problems with allergic rhinitis and chronic sinusitis since 1978 and had been a snorer for many years.  She explained that physicians did not test for sleep apnea regularly when the Veteran was in service, and she also noted that the loss of the Veteran's medical records is not his fault.  

The Veteran underwent a VA examination for his sleep apnea in July 2012.  The examiner noted the Veteran's snoring history but opined that because the Veteran's reserve and National Guard records dating from 1985 to 1988 do not reflect any mention or diagnosis of sleep apnea, it is less likely that his sleep apnea was initially incurred in or related to his active service from 1978 to 1982.  

As discussed above, the Board accords complete credibility to the statements of the Veteran and his wife that he snored during service.  Whether his snoring was an indicator of early sleep apnea is a medical question, however.  The medical opinions of record are split on this question.  

After careful review of the record, the Board holds that service connection for sleep apnea is not warranted.  The complete absence of complaints or diagnoses of sleep apnea during the Veteran's National Guard and Reserve service through 1988, six years after his active service, is particularly probative of this point, as is the negative VA opinion, in which the examiner specifically rejected the history of snoring as an indicator of early apnea.  The lengthy period without treatment, until 1998 or 2000, also weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  With regard to the positive medical opinion submitted on behalf of the Veteran, the Board notes that the physician appeared to emphasize the missing medical records as support for her conclusion; whereas in fact, there is no indication that the missing active duty records would indeed support the Veteran's claim, as the disability is not mentioned in the available subsequent medical records.  

The preponderance of the evidence is against the claim and the appeal for service connection for sleep apnea is denied.

	Bilateral hearing loss

That the Veteran currently has bilateral hearing loss is not in dispute.  The question is whether it is related to service in any way.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Applying this standard to the Veteran's 1985 and 1988 audiometric test results yields the conclusion that his hearing was well within normal limits, for VA purposes, in 1985 and 1988, both more than one year subsequent to his discharge from active service.  

The Veteran was provided with a VA audiological examination in December 2007.  The examiner performed a clinical examination, including audiological testing, and reviewed the evidence in the Veteran's claims file.  She concluded that the Veteran's current hearing loss is less likely due to noise in service.  She provided the rationale that there was no degradation of hearing while the Veteran was in the service and there was significant post military noise exposure.  

The preponderance of the evidence is against a finding that the Veteran's hearing loss had its inception during service.  Most persuasive are the reserve examination reports showing that his hearing acuity was within normal limits by VA standards in 1985 and again in 1988, along with the informed medical opinion that normal hearing results after discharge indicate his currently-shown loss is less likely to have been related to military noise exposure.  To the extent the Veteran could be arguing that acoustic trauma during his reserve service constituted an injury to his sensory nerves, the normal hearing acuity at the medical board examination disproves such a theory.  

The recollections of the Veteran and his wife must be given less probative weight than the contemporaneous medical evidence showing normal hearing after service.  Absent any indication of hearing loss during service or within one year of service, there is no basis for finding that the currently-shown hearing loss had its inception during service, or for presuming under law that hearing loss began during service.  Service connection on a direct basis or presumptive basis must therefore be denied.


	Hypertension


Again, the Veteran's current hypertension is not in dispute.  Recent medical evidence shows he maintains his blood pressure with the aid of multiple medications, and that he has a recent history of complex coronary disease, including a myocardial infarction in June 1998, sixteen years after his discharge from active service.  

"Hypertension" is strictly and narrowly defined under VA regulations as readings taken two or more times on at least three different days, showing diastolic blood pressure predominantly 90 or greater or isolated systolic hypertension is systolic blood pressure readings predominantly 180 or greater with diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1); see also Gill v. Shinseki, No. 12-3428 (U.S. Court of Appeals for Veterans Claims, October 28, 2013).  Therefore, even though the Veteran's active service treatment records are unavailable, none of the post-service blood pressure readings taken in 1985 or 1988 meet the requirements for a diagnosis of hypertension according to VA regulations.   It is for this reason that Dr. T.'s statement that the Veteran had hypertension during his Reserves service as shown by readings of 140/80 and 151/84 is simply of little probative value, since such readings expressly do not show hypertension per VA's regulations.  Also, assuming for argument's sake it was indicative of hypertension, as described above, this would be a disease shown during inactive service, which is not eligible for service connection.  Clearly Dr. T. did not understand the intricacies of VA law regarding active versus inactive service when providing the opinion. 

The Veteran had a VA examination in July 2012 for purposes of obtaining a nexus opinion.  The examiner performed a clinical examination and reviewed the evidence in the Veteran's claims file.  She then rendered the opinion that the Veteran's hypertension was less likely incurred in service.  In support of the opinion, she noted post-service records from 1987 showing a blood pressure reading of 110/64, and an October 1998 blood pressure reading of 107/53, with "no history of HTN" at that time.  She therefore concluded that his hypertension was initially manifest after October 1998.  

Although the Veteran is competent to describe his symptoms and relate a contemporaneous medical diagnosis, he is not competent to make a diagnosis of hypertension or to determine when his hypertension began, as such would require medical testing.  The Veteran is also not shown to have the medical expertise necessary to provide an opinion as to whether his current hypertension is related to service.  Thus, the evidence of record shows that hypertension, as defined by VA regulations, was not shown within three or six years after his discharge from active service.  Thus, we cannot find that hypertension was initially incurred during service or that it became manifest to a compensable degree within one year following discharge.  This conclusion is only buttressed by the informed opinion of the VA examiner that the Veteran's hypertension was not initially manifest until many years after service.

The preponderance of the evidence is against the claim and the appeal must be denied.

















Continued on next page




ORDER

Service connection for sinusitis is denied.

Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


